DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to the amendment filed March 21, 2022. Claims 1-8 are pending, claims 1-7 are amended, and claim 8 is newly added.

	Response to Amendment
Claim 1 has been amended in order to overcome the 35 USC 112(b) rejection; however, the amendment does not fully overcome the rejection. See below.
Claims 5 and 6 have been amended to overcome the 35 USC 112(b) rejections; therefore, the rejections are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A control device for a vehicle cooling device that is to be provided in a vehicle”. As previously rejected in the non-final office action, it is unclear whether a vehicle cooling device and a vehicle are part of the invention since the claim pertains to “A control device” and the limitation “for a vehicle cooling device” is part of intended use. This is further rendered unclear since the body of the claim recites “the vehicle cooling device including…” and it is unclear whether the claimed invention is “a control device” or “a vehicle cooling device”. For better form, applicant may rewrite the claims to recite --A vehicle cooling device comprising-- or --A system comprising-- followed by the individual structures that are part of the vehicle cooling device or the system. For examination, it is interpreted that since the invention pertains to a control device, the remaining limitations are part of intended use of the control device, and the control device only needs to be capable of performing the claimed function.
Claims 2-8 are rejected for the incorporation of the above due to their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oberti et al. (US 8,919,471, herein Oberti).
In regards to claim 1, Oberti discloses
A control device (9) for a vehicle cooling device (1) that is to be provided in a vehicle, the vehicle including a drive unit (5) that includes a drive force source and a power transmission mechanism transmitting a drive force generated by the drive force source to drive wheels of the vehicle,
the vehicle cooling device including a drive-unit-cooling circuit (between radiator 6, solenoid valve 7 and engine assembly 5) cooling the drive unit with a flowing coolant, a storage-battery-cooling circuit (between radiator 6, battery charger 4 and solenoid valve 8) cooling a storage battery with a flowing coolant, and a heat exchanger (6) cooling the coolant returning from the drive-unit-cooling circuit and the coolant returning from the storage-battery-cooling circuit, the vehicle cooling device sending out the coolant cooled by the heat exchanger to the drive-unit-cooling circuit and the storage-battery-cooling circuit (Fig.1),
wherein when the storage battery is in a charging state, the control device stops a flow of the coolant flowing through the drive-unit-cooling circuit (col.2 lines 33-36, control device 9 opens solenoid valve 8 to stop cooling of the engine assembly when recharging the battery).
In regards to claim 5, Oberti discloses that the coolant with which the drive unit is cooled by the drive-unit cooling circuit of the vehicle cooling device is a cooling water, and the coolant with which the storage battery is cooled by the storage-battery-cooling circuit of the vehicle cooling device is a cooling water (col.4 lines 21-24).
In regards to claim 6, Oberti discloses that the vehicle cooling device includes a first pump (1) sending out the coolant cooled by the heat exchanger into the drive-unit-cooling circuit and a second pump (3) sending out the coolant cooled by the heat exchanger into the storage-battery-cooling circuit, and wherein when the storage battery is in the charging state, the control device stops the first pump to stop the flow of the coolant in the drive-unit-cooling circuit (col.2 lines 57-61, one of the two pumps 2 and 3 is started or stopped depending on whether the vehicle is in a drive state or a charging state).

Allowable Subject Matter
Claims 2-4, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose the control device starting or stopping coolant from flowing through the drive-unit-cooling circuit based on the state of charge of the storage battery or the temperature of the storage battery.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763